United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3430
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Joseph Tyler McDonald

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                               Submitted: July 7, 2015
                                Filed: July 22, 2015
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      After a jury found Joseph McDonald guilty of conspiracy to distribute 50 grams
or more of actual methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),
and 846, and possession with intent to distribute 50 grams or more of actual
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), the district court1
sentenced him as a career offender to concurrent terms of 360 months in prison, to be
followed by 10 years of supervised release. Following careful review, we reject the
arguments raised by both counsel in a brief filed under Anders v. California, 386 U.S.
738 (1967), and by McDonald in a pro se supplemental brief.

       The first argument before us is that the district court refused to give a requested
jury instruction on determining drug quantity in the possession-with-intent-to-
distribute offense. This argument fails, because district courts are entitled to broad
discretion in formulating jury instructions, see United States v. Robinson, 781 F.3d
453, 462-63 (8th Cir. 2015), and McDonald cannot show that he suffered any
prejudice as a result of the court’s refusal to give his requested instruction, see United
States v. Gutierrez, 367 F.3d 733, 736 (8th Cir. 2004) (errors regarding jury
instructions do not require reversal unless they result in prejudice). Second, we
conclude that the sentence was not substantively unreasonable. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). Third, we reject the remaining
arguments, all raised in the pro se brief, because the arguments either were not raised
below, or do not constitute grounds for reversal and do not warrant extended
discussion.

      Finally, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75, 80 (1988), we affirm the judgment of the district court. We also deny
McDonald’s motion for new counsel, and we grant counsel’s motion to withdraw.
                       ______________________________




      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.

                                           -2-